DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rucks (D341519).
Regarding Claim 1, Rucks discloses a container protective sleeve (figure 1) configured to be sleeved around a container bottom portion of a container (Figure 1), the container protective sleeve comprising: a protective sleeve body (Figure 1) having a bottom board portion (Figure 1 below) and a side wall portion (figure 1 below) surrounding an outer periphery of the bottom board portion (figure 1), wherein the bottom board portion and an inner side surface of the side wall portion jointly define an accommodating space (figure 1) configured to be sleeved around the container bottom portion of the container, wherein the side wall portion has at least one concave portion at one side opposite to the bottom board portion (figure 1 below), and the side wall portion has at least one extension fin protruding from the at least one concave portion (figure 1 below), and wherein the at least one extension fin extends away from the bottom board portion (Figure 1).

    PNG
    media_image1.png
    511
    511
    media_image1.png
    Greyscale
 
Regarding Claim 3, Rucks discloses the protective sleeve body is configured to be sleeved around the container bottom portion of the container in tight cooperation (capable of a tight fit, figure 1).
Regarding Claim 5, Rucks discloses an edge of the at least one concave portion of the side wall portion and an edge of the at least one extension fin of the side wall portion are connected in an arc- shaped curve (Figure 2).
Regarding Claim 7, Rucks discloses a thru-hole is located at a center of the bottom board portion (figure 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rucks (D341519) in view of Sargable (U.S. Pub. No. 20150090729).
Regarding Claim 2, Rucks discloses the bottom board portion and the side wall portion are formed as a one- piece structure (figure 1).  Rucks does not disclose the protective sleeve body is made of silicone or a rubber elastic material.  However, Sargable teaches rubber and silicone (paragraph 14).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rucks to include rubber or silicone, as taught by Sargable, in order to provide a flexible and durable sleeve.
Regarding Claim 4, Rucks discloses a height difference between the at least one extension fin and the at least one concave portion is one fifth to two thirds of the height of protective sleeve body (figure 1).  Rucks does not disclose a height of the protective sleeve body is less than a diameter of the protective sleeve body.  However, Sargable teaches a height less than a diameter (figure 1).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rucks to include a height less than a diameter, in order to accommodate a smaller sized container.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rucks (D341519) in view of Cai (U.S. Patent No. 6053352).
Regarding Claim 6, Rucks teaches all the limitations substantially as claimed except for a flange portion is located at an edge of the at least one concave portion of the side wall portion and at an edge of the at least one extension fin of the side wall portion.  However, Cai teaches a flange around the edge 24 (Figure 4).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rucks to include a flange, as taught by Cai, in order to provide a gripping surface to assist in removal.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rucks (D341519) in view of Ayari (U.S. Pub. No. 20220142872).
Regarding Claim 8, Rucks teaches all the limitations substantially as claimed except for a thickness of the protective sleeve body is within a range from 1 millimeter to 5 millimeters.  However, Ayari teaches a thickness of the protective sleeve body is within a range from 1 millimeter to 5 millimeters (paragraph 59).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rucks to include a thickness above, in order to provide a durable sleeve while keeping costs down with less material.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J VOLZ/Examiner, Art Unit 3733